COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                                 NO. 02-13-00098-CV


Debra Pemberton                            §   From the 43rd District Court

                                           §   of Parker County (CV10-1906)
v.
                                           §   January 9, 2014

Robert Pemberton                           §   Opinion by Justice Walker



                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. The judgment is modified to change

the provision on page nine of the final decree of divorce to read, “2. The net

sales proceeds shall be divided equally between Petitioner and Respondent after

payment of the attorneys’ fees that were proved at trial.” It is ordered that the

judgment of the trial court is affirmed as modified.

      It is further ordered that all parties shall bear their own costs of this appeal,

for which let execution issue.


                                      SECOND DISTRICT COURT OF APPEALS

                                      By _________________________________
                                         Justice Sue Walker